*304Order
PER CURIAM.
Justin R. Linkhart appeals from the denial of his Rule 24.035 motion for posteon-viction relief without an evidentiary hearing. Linkhart raises two points on appeal. In his first point, Linkhart alleges the motion court clearly erred in denying his Rule 24.035 motion because he was denied effective assistance of counsel in that counsel failed to adequately investigate his case. Linkhart argues in his second point that the motion court clearly erred in denying his Rule 24.035 motion because he was denied effective assistance of counsel in that counsel failed to share and review discovery materials with him. As a result of the failures of counsel, Linkhart claims his guilty plea was not knowing, intelligent, and voluntary.
Affirmed. Rule 84.16(b).